Beck, J.
I. The defendant, the German Klinik, is an incorporation, whose business appears to be connected in some way with the treatment of diseased and inj ured persons. The defendants Gustave Hoepfner and others are members of the incorporation, and surgeons and physicians having charge of the patients treated by the incorporation. Plaintiff, by some accident, broke the bones of his left leg, and employed defendants to treat him. After treatment, according to the usual course pursued by surgeons, which was once or twice renewed, by reason of the fact that the patient had not wholly recovered, the plaintiff was finally discharged from treatment by defendants, or ceased further to employ or consult them. His leg, not being wholly cured, became bent and crooked, and finally, after this suit was commenced, it was amputated by other surgeons. This action is brought to recover for the injuries plaintiff sustained by defendants’ neglect and want of skill in the treatment of his broken limb. The case was upon the evidence submitted to the jury, under instructions of which no complaint is' made in this court. A general verdict was had for plaintiff, and special findings in response to questions propounded by the court were returned by the jury. They are in the following language: “(1) Did the defendants, or either of them, properly set the plaintiff’s leg on December 21, 1885 ? Answer. Yes. (2) Did the said defendants Jaenicke and Hoepfner, or either of them, properly treat the plaintiff from the day on which they set his leg up to the time at which they released him from the splint and bandages? A. Yes ; but we do not consider it a perfect cure when discharged. (3) Were the methods and appliances which defendants used in plaintiff’s treatment such as are found among the different methods and appliances used and approyed of by *698physicians who were possessed of and who exercised, at least, the average skill of the medical profession as a body at that time? A. Yes. (4) Was plaintiff’s leg, when taken from the splint and bandages, as crooked, or nearly as crooked, as when amputated? A. No. (5) Did plaintiff exercise ordinary care in the use of his leg after being released from the bandages? A. Yes.” Defendants moved that the general verdict be set aside, and that judgment be rendered for them upon the special findings. This motion was overruled, and judgment was rendered for plaintiff- on the general verdict. This action of the court constitutes the only ground of complaint of defendants on this appeal.
II. It is insisted that the special findings are inconsistent with the general verdict, and are such as show that defendants are not liable in this action, and therefore a judgment thereon should have been rendered for defendants. The instructions given to the jury are not complained of by defendants. Among others the following was given : “When the defendants undertook the treatment of this case, the duty rested upon them to give to it such care and skill as the ordinarily educated and skilled members of their profession, at the time, would have given to it, and to give to the patient proper instructions for the care and use of the wounded limb. If the evidence satisfies you that they did this, then they did all that the law required of them, and they would not be liable. It is for you to say, from the evidence before you, whether they gave to the treatment of the case such skill, care and attention,' or not, and to the patient proper instructions for the care and use of the wounded leg. If they did not, they were guilty of negligence, and would be liable for injury resulting from such negligence, unless the evidence satisfies you that the plaintiff contributed to such injury by his own negligence and want of care.” It will be observed that this instruction declares, rightly enough, that defendants were charged with the duty, among others, of giving plaintiff “proper instructions for the care and use *699of the wounded leg,” and that, if they omitted this duty, they were guilty of negligence, and would be liable for injury resulting therefrom. The rule of law is doubtless correct. At all events, it is the law of this case, and so recognized by both parties, neither objecting to it. Now, if the jury found that defendants failed in the discharge of duty as stated in this instruction, they rightly found for plaintiff upon the general verdict. There was evidence tending to authorize such a finding, which is sufficient to support it. A brief reference to the evidence found in the original and amended abstracts fully sustains this conclusion. The plaintiff and two or moi’e witnesses testify that the defendants directed plaintiff to use his limb after the gypsum bandages used to keep the bones in place were removed, and to walk with crutches, and that they gave no directions further as to the manner or extent of such use. There was evidence tending to show that the broken bone had not well united, either because of improper treatment or because of its diseased condition, and that when the bandage was removed, or soon thereafter, the limb, at the wounded part, was crooked. These facts the jury were authorized to find from the evidence. They are shown by the testimony of physicians and surgeons and other witnesses, who testified in the case. One of the surgeons, Dr. Grant, testifies, upon an examination of the limb after amputation, that there was a diseased condition of the bone, which might have been caused by “asplinter or a muscle getting between the bones,” and in that case walking would irritate and produce a .tendency to disease. 'He further declares: “I would instruct my patient not to walk on a leg I found not united. The least weight of the foot after patient commenced walking would tend to separate that at the top [pointing to a portion of the bone, having the amputated limb before him]. If the bone, when set confined in its apparatus for eight weeks, came out in that crooked condition or form, then the tendency of the use of that limb in walking would impair its efficiency, and *700would induce disease.” The recitation of other evidence in the case is not demanded to support our conclusion. Upon the evidence we have quoted from the abstracts, and other evidence' found therein, the jury were authorized to find that plaintiff had no correct instruction as to the proper care and use of his wounded leg; that he had wrong instructions, which directed him. to use his leg; that the diseased condition of the bone was caused or aggravated by use of the leg, which defendants directed ; and that with proper instructions, which we will presume plaintiff would have followed, his leg would have been saved, or at least the disease of the bone would have been ameliorated, and he would have escaped much suffering. There is nothing in the special findings of the jury in conflict with the finding of negligence in the fail ure of the defendants to give plaintiff proper instructions, or in giving improper instructions as to the care and use of his wounded leg, upon which the general verdict, was undoubtedly based. The jury found specially that defendants properly set plaintiff’s leg ; that they properly treated it until he was discharged ; and that they used proper and approved methods and appliances in the treatment of the leg,— but it is nowhere found, directly or by implication, that they gave plaintiff proper instructions, or did not give him improper instructions, for the care and use of his injured leg. Defendants may have exercised proper care, and used proper skill in all things, yet, under the law of the case, if they omitted to give plaintiff proper instructions for the care and use of his wounded leg, they were rightly held liable by the jury. As we have said, the jury were authorized to find for plaintiff under the evidence, on the ground of defendants’ negligence in the omission to discharge their duty to instruct plaintiff as to the care and use of his injured leg. For these reasons we reach the satisfactory conclusion that the judgment of the district court ought to be
Aeeiemed.